          Case 5:18-cv-00911-XR Document 66 Filed 06/14/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SADIE HACKLER on behalf of herself                ) SA-18-CV-00911-XR
and all others similarly sitiuated

v.                                                )

TOLTECA ENTERPRISES INC.                         )

       MOTION TO EXTEND THE TIME TO RESPOND TO THE PLAINTIFF’S
               MOTION FOR ATTORNEY FEES AND EXPENSES

       Now comes Tolteca Enterprises Inc., who moves the court to extend the time for it to

respond and object to the Plaintiff’s Motion for Attorney Fees and Expenses in this case.

       1. Plaintiff’s attorneys have moved for approval of their claims for attorney fees and

expenses in this case. (Doc. #64, 65).

       2. Plaintiff’s attorneys filed their motion on June 11, 2021 and then supplemented the

motion on June 11, 2021.

       3. Plaintiff’s fee application is some 70 pages in length, plus 2 more on the supplement.

Plaintiff’s attorneys have made multiple arguments in their attempt to justify their claims for

attorney fees and case expenses.

       4. Plaintiff’s motion is lengthy and complicated, raising a multitude of concerns that

Defendant is entitled to challenge so justice can be done. For example, Plaintiff’s attorneys have

addressed each of the 12 “lodestar” factors the Fifth Circuit recognizes. Johnson v. Georgia

Highway Express, 488 F. 2d 714 (5th Cir. 1974).

       5. In order for Defendant to effectively respond and object as may be necessary and

proper, Defendant needs more than the standard 14 days to respond and object. Not only is

research needed to be done, the response and objections will need to be drafted and revised. This
           Case 5:18-cv-00911-XR Document 66 Filed 06/14/21 Page 2 of 3




will be laborious for Defendant’s attorney who is a sole practicioner with a busy schedule,

including some jury trials that are coming up in August, September and November 2021. One of

the trials is specially set in Corpus Christi, another in Austin federal court, and then one is

specially set in San Antonio.

       6. Defendant requests 35 days from June 14, 2021, to respond and object to have a fair

opportunity to address Plaintiff’s claims for attorney fees and expenses.

        7. This motion is not for delay only but so justice may be done.

       WHEREFORE, Defendant Tolteca files this motion for an extension of time.

                                                       S/Tom Clarke
                                                       Texas Bar No. 04318600
                                                       8026 Vantage Dr. #105
                                                       San Antonio, Tx 78230
                                                       210/340-8448
                                                       210/348-7946 Fax
                                                       tclarkeatty7@aol.com
                                                       Attorney for Defendant

                                  CERTIFICATE OF SERVICE

        I certify that the foregoing has been e-filed on June 14, 2021, with the court’s CM/ECF
electronic filing system which will give notice electronically to all opposing counsel in this case.

                                                       S/Tom Clarke

                                CERTIFICATE OF CONFERENCE

       On or about June 11, 2021 I conferred with Ben Bingham, Plaintiff’s counsel, about
wanting an extension of time to respond to Plaintiff’s motion for attorney fees and case expenses.
Mr. Bingham said he did not oppose an extension of time but did oppose a 35 day extension of
time.

                                                       S/ Tom Clarke
          Case 5:18-cv-00911-XR Document 66 Filed 06/14/21 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SADIE HACKLER on behalf of herself               ) SA-18-CV-00911-XR
and all others similarly sitiuated

v.                                               )

TOLTECA ENTERPRISES INC.                         )

                    ORDER GRANTING DEFENDANT’S
       MOTION TO EXTEND THE TIME TO RESPOND TO THE PLAINTIFF’S
               MOTION FOR ATTORNEY FEES AND EXPENSES

       After considering the Defendant’s motion to extend the time to respond to the Plaintiff’s

motion for attorney fees and expenses, the court GRANTS the motion and Defendant shall have

to July 19, 2021, to respond and object to the Plaintiff’s motion for attorney fees and expenses.

       So ordered.

       Entered on ________________________, 2021.


                                              _________________________________
                                              JUDGE PRESIDING
